Citation Nr: 0207507	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for an inquinal 
hernia.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served in the United States Army National Guard 
from February 19, 1977 to September 27, 1977.

This appeal originates from a January 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, determined that the 
appellant had not submitted new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for a back disability, for an inguinal hernia, for 
an acquired psychiatric disorder, and for a seizure disorder.  
The appellant submitted a notice of disagreement in January 
1997 and a statement of the case was issued in February 1997.  
The appellant perfected his appeal to the Board of Veterans 
Appeals (Board) in July 1997.  In August 1997, the appellant 
provided testimony at a hearing before a Hearing Officer at 
the RO, and supplemental statements of the case were issued 
in November 1997 and November 1998.  

In March 2000, the Board denied the appellant's petition to 
reopen the claims for service connection for a back 
disability, for an inguinal hernia, for an acquired 
psychiatric disorder, and for a seizure disorder.  The 
appellant, in turn, appealed the Board's March 2000 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2001, the Court issued an Order granting the 
Secretary's unopposed motion for remand, vacating the Board's 
March 2000 decision, and remanding the matter to the Board 
for further proceedings consistent with the Secretary's 
motion.


FINDINGS OF FACT

1.  In September 1992 decision, the Board denied claims for 
service connection for back, inguinal hernia, psychiatric, 
and seizure disabilities on the basis that the appellant had 
failed to submit medical evidence to establish a relationship 
between any of these disorders and his brief military 
service.  

2.  In a memorandum decision issued in April 1993, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) affirmed the Board's denial 
of the claims.

3.  No new evidence has been associated with the claims file 
since the September 1992 Board decision that is probative of 
any of the claims on appeal.


CONCLUSIONS OF LAW

1.  The Board's September 1992 decision denying the 
appellant's request to reopen his claim for service 
connection for back, inguinal hernia, psychiatric, and 
seizure disabilities is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence to reopen the claims for 
service connection for a back disability, an inguinal hernia, 
a psychiatric disability and a seizure disorder has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations that implement the Act recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be promulgated at 38 C.F.R. §§ 3.102, 3.156 and 3.159).  

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on any of the claims on appeal at this time, and 
that all notification and development action needed to render 
a fair decision on each of the claims on appeal has been 
accomplished.

I.  Factual Background

In January 1977, the appellant received a comprehensive 
physical examination in preparation for his entrance into the 
Army National Guard (NG).  At that time, he reported a 
medical history of hernias and nervous trouble.  The 
physician noted that the appellant had had two 
herniorrhaphies.  On examination, the appellant's abdomen, 
viscera, spine, musculoskeletal system, neurological system, 
and psychiatric evaluation were normal.  Associated with the 
appellant's service medical records were two letters from a 
private physician dated in August and September 1977.  The 
first letter noted that the appellant was "quite anxious" 
and "upset and nervous" over his upcoming NG duty.  He 
claimed that he had recently fainted.  The physician reported 
that the appellant had been treated for a nervous condition 
since late 1976 and opined that he probably could not 
tolerate the adjustment to military service.  The second 
letter revealed that the appellant had been seen on numerous 
occasions at a local emergency room and hospitalized.  The 
physician noted that the appellant was a chronic complainer 
and was seen for numerous minor problems.  His diagnosis was 
inadequate personality.  The physician felt that the 
appellant would not be able to adjust to military life.

In September 1985, the appellant filed his original claims 
for service connection for back, inguinal hernia, 
psychiatric, and seizure disabilities.  In October 1985, the 
appellant wrote to the RO and informed it that he had no 
service medical records in his possession.  A response was 
received in November 1985 from the Adjutant General's Office 
of the State of West Virginia to the RO's request to verify 
the appellant's military service.  This response consisted of 
a NGB Form 22 that noted the appellant's assignment to a NG 
unit from February to September 1977.  The noted reason for 
separation was "[f]ailure to meet retention STS under AR 40-
501."  The appellant's September 1977 discharge order from 
the Adjutant General of the State of West Virginia indicates 
that the basis for discharge existed prior to service. 

The appellant submitted a letter in April 1987.  He claimed 
that he had been involved in an accident in March 1972 that 
had resulted in seizures, low back disability, hernias, and 
"bad" nerves.  The appellant related that these injuries 
had resulted in the award of a total disability pension, 
presumably from the city involved in the accident.  He 
acknowledged that he had continued to suffer with these 
disabilities at the time he was accepted into the NG.  The 
appellant also reported that he had been in a subsequent 
automobile accident in March 1986.  Over the years, the 
appellant has filed numerous handwritten letters requesting 
compensation benefits based on his rights as an honorably 
discharged veteran.

In addition, a letter from the appellant's insurance company 
dated in January 1987 reported that he had been diagnosed 
with organic delusional syndrome.  A March 1987 handwritten 
letter addressed to the appellant that informed him that his 
chronic medical problems would not allow him to return to 
full-time employment.

By rating decision of October 1987, the RO denied the 
appellant's claims for service connection for back, inguinal 
hernia, psychiatric, and seizure disabilities, on the basis 
that that the appellant had failed to submit evidence which 
would relate any of the claimed disabilities to his brief 
service in the NG, either on the basis of incurrence or 
aggravation.  He was informed of this decision in a letter 
issued later that same month.

The appellant's private treatment records were received in 
April 1988.  Records from the early to mid-1970's noted 
treatment of the appellant's gastrointestinal complaints and 
for hemorrhoids.  In April 1984, he was treated for his sinus 
complaints.  The medical records from an identified private 
medical center, dated from September 1987 to August 1989, 
were received by the RO in June 1990.  These records reported 
a diagnosis of a trapezius strain in August 1989 as a result 
of a fall that the appellant had sustained earlier the same 
day.  

Treatment records dated from May 1977 to May 1988 were 
received from a private hospital in July 1990.  A discharge 
summary of May 1977 reported that the appellant had been 
hospitalized based on his claims of sustaining a physical 
assault by others and then being forced to consume alcohol 
and drugs.  The diagnoses were multiple contusions and 
abrasions, inadequate personality, and drug overdose.  A 
discharge summary dated a few days later reported a diagnosis 
of acute gastroenteritis.  In May 1982, the appellant was 
admitted with a diagnosis of chronic severe anxiety tension 
state and chronic drug abuse.  The appellant was hospitalized 
in April 1983 with a medical history that included grand mal 
epilepsy since 1982, surgical repair of two inguinal hernias, 
and chronic low back pain that was asserted to be the result 
of a previous injury while working for a city government.  
The diagnoses included chronic low back pain with acute 
exacerbation and a history of grand mal epilepsy.  In 
November 1983, the appellant was again hospitalized with a 
noted history of questionable seizures for the past year.  
The diagnoses included abnormal electroencephalogram (EEG).

A private medical clinic submitted the appellant's treatment 
records dated from June 1954 to April 1988.  An outpatient 
record of May 1975 reported that the appellant had sustained 
a left inguinal hernia as a result of a work-related injury 
sometime in 1972.  An examination revealed the surgical 
repair of a left inguinal hernia, a hydrocele and a right 
indirect inguinal hernia.  An outpatient note dated one month 
later related the physician's reluctance to repair the 
appellant's right hernia on the grounds that the appellant 
had a limited education and did not understand the procedure.  
An outpatient record of November 1977 reported the 
appellant's complaints of left groin pain.  The examiner 
reported that he could find no evidence of a current inguinal 
hernia.  It was noted that the appellant asserted he wanted 
to go on disability.  The physician opined that he "did not 
recommend any further surgery of any kind, did not recommend 
any disability based on my findings..."  A second opinion 
was obtained later that same month.  This physician noted 
that the appellant had bilateral inguinal hernias repaired 
within the last year or two.  On examination, hernia scars 
were present but there was no evidence of recurrence.  The 
assessment was possible epididymitis that was opined would 
resolve in two months with restraint of strenuous activity.  
However, the physician related that the appellant might have 
a psychoneurotic disability.  In January 1979, the appellant 
complained of vomiting and pain in his genital area.  He 
claimed that he had received surgical repair of a left 
inguinal hernia in 1972 and a right inguinal hernia in 1974.  
The examiner noted that in 1977 the appellant was "having 
about the same problem at that time and as mentioned his 
story seemed to change some from time to time...I did not find 
anything acute with this man today."  The impression was 
vomiting of undetermined etiology.  

An outpatient record of August 1980 reported that the 
appellant had received a head contusion on that date.  In 
February 1984, the appellant complained that he felt like he 
was going to have a seizure and an outpatient record noted a 
diagnosis of seizure disorder.  On an outpatient record of 
March 1984, the appellant claimed that he was disabled due to 
his seizure disorder.  He also complained of pain in his 
right inguinal area.  The examiner found no abnormalities in 
the inguinal area except for a healed incision.  In July 
1984, the appellant was seen for complaints of low back pain.  
He asserted that he had experienced low back problems and 
seizures since being involved in a truck accident in 1972.  
It was noted that the appellant was seeing a physician at 
that time for his seizures and was taking prescribed 
medication.  The assessment was apparent chronic low back 
syndrome from previous injury and epilepsy by history.  

A private neurological consultation took place in April 1986.  
It was noted that the appellant presented a "very confusing, 
very complicated" history of a work-related accident in 
1972, in which he fell and struck his head.  It was claimed 
that after this accident he was told he had a seizure 
disorder and had been placed on Dilantin and Phenobarbital.  
He also asserted that he suffered with neck and back pain.  
The appellant alleged that he had been involved in an 
automobile accident in March 1986.  It was opined by the 
examiner that "inspite of all his complaints, I am not 
impressed today that he has any real physical problems."  
The appellant was scheduled for tests.  An outpatient record 
dated approximately one week later reported that the 
appellant's cervical spine X-ray had been normal and his 
lumbar spine X-ray was normal except for some slight 
scoliosis.  His EEG was completely normal and his levels of 
Dilantin and Phenobarbital were not within the therapeutic 
range.  The examiner opined that "I can find no evidence of 
a seizure disorder or of pinched nerves in his neck or his 
low back area...I could find no evidence of a neurological 
problem."

In a September 1992 decision, the Board determined that the 
appellant had failed to submit the requisite new and material 
evidence required to reopen his claims for service connection 
for back, inguinal hernia, psychiatric, and seizure 
disabilities since the final RO decision of October 1987.  
The Board found that the evidence received since the October 
1987 decision was new, but that it was not probative of the 
reason for the RO's denial of service connection (i.e., the 
lack of medical evidence that any of the claimed disabilities 
was incurred or aggravated during the appellant's Army 
National Guard Service).  This Board decision was affirmed by 
the Court in a memorandum decision issued in April 1993.

Since the September 1992 Board decision was issued, the 
appellant has submitted multiple handwritten letters alleging 
that his back, inguinal hernia, psychiatric, and seizure 
disorders were either incurred or permanently aggravated by 
his service in the NG, including submissions recently 
received in December 2001 and February 2002.  A handwritten 
letter from a friend of the appellant was received in 
September 1996.  In the letter, the friend noted that the 
appellant had been working for a city government in West 
Virginia in 1976 when he was dragged behind a truck for about 
six blocks; it was indicated that this injury had resulted in 
multiple physical and psychiatric disorders.  The author 
asserted that the appellant was advised to join the NG by his 
attorneys that were representing him in a workers' 
compensation claim.  It was also alleged that the appellant 
had informed the physician conducting his entrance 
examination of his multiple physical and psychiatric 
problems, but was still found to be acceptable for duty with 
the NG.  The author asserted that the appellant's conditions 
got worse during his NG service because of the physical and 
mental stress to which he was exposed.  It was contended that 
the appellant should have received a medical discharge in 
1977 and is currently entitled to at least a 30 percent 
evaluation for his disabilities.  Throughout the pendency of 
the appeal, the appellant's attorney also has submitted 
several documents on his behalf, urging the Board to grant 
the benefits sought.

A letter from a private physician dated in September 1996 
noted that in the last six months the appellant had been 
treated for anxiety, seizure disorder, non-insulin dependent 
diabetes, gastritis, and frequent local infections.  

In November and December 1996, the RO contacted the appellant 
by letter and informed him on the need to submit new and 
material evidence to reopen his claims for service 
connection.  He was informed that if this type of evidence 
was not received in a timely manner it could result in an 
adverse decision.  He was also instructed to submit signed 
release forms so that the VA could request records from the 
identified healthcare providers.

The RO received copies of previously considered private 
treatment records in December 1996.  A letter from a private 
physician dated in December 1996 reported that the 
appellant's medical records reveal that a work-related injury 
in March 1972 resulted in inguinal hernias and aggravation of 
a pre-existing psychiatric disability.  Later in 1972, the 
appellant reportedly received a head trauma from a falling 
sign.  It was noted that at the time the appellant entered NG 
service in February 1977 he was taking prescription 
medication that consisted of Dilantin, Soma, Valium, and 
Phenobarbital.  The physician reported that the appellant 
continues to have health problems.  A response from another 
private physician in December 1996 reported that the 
appellant had been treated for severe neck and low back pain 
in the early 1990's that was related to an injury sustained 
in March 1972.  A third physician responded in December 1996 
that the appellant was being treated for back pain and 
chronic anxiety.

During his hearing on appeal in August 1997, the appellant 
claimed that during his entire service with the NG he was on 
active duty for training.  He claimed that he was sent to 
private hospitals during this period for treatment of his 
complaints because the NG did not have any medical facilities 
that could treat him.  However, he was unable to recall at 
which medical facilities he had received treatment in 1977.  
The appellant acknowledged that his claimed disabilities had 
pre-existed his military service, but that this service had 
permanently made them worse.  He asserted that his treating 
physicians had told him that his current disabilities had 
been made worse by his military service.  The appellant 
alleged that he was notified of his separation from the NG 
while hospitalized in September 1977.  He claimed that the 
city government that he worked for during the time he 
received his multiple injuries conspired with the NG to keep 
him in service for "two hundred and some days" in order to 
foil his claim for workers' compensation.  The appellant 
contended that the VA should contact the Social Security 
Administration (SSA) and the State of West Virginia in order 
to determine the locations he had received medical treatment 
in 1977 by records showing payment through Medicare/Medicaid.  
The Hearing Officer requested that the appellant and his 
representative complete the appropriate release forms so that 
the medical and administrative records identified by the 
appellant could be obtained.

Multiple requests for information were sent by the RO to the 
healthcare providers and government agencies identified by 
the appellant at his hearing in August 1997.  The West 
Virginia Department of Health and Human Services responded in 
September 1997 that claims histories for the year 1977 were 
now unavailable.  One of the identified private hospitals 
reported in September 1997 that the appellant had no record 
of treatment.  In February 1998, another private hospital 
provided treatment records dated in the early 1980's.  An 
admission report of May 1982 noted that the appellant had 
been hospitalized due to an overdose of Valium.  He claimed 
that he was disabled due to back and psychiatric 
disabilities.  The appellant reported that his back had been 
injured in a work-related accident in 1972 while he was 
employed by a city government.  He alleged that in order to 
prevent a lawsuit, the city had destroyed the records of this 
incident.  The appellant also reported a medical history of 
childhood epilepsy, but acknowledged that he had not 
experienced any seizures as an adult.  However, it was noted 
that the appellant continued to take prescription medication 
to control his convulsive disorder.  Physical examination of 
the appellant reported no abnormalities.  A lumbar spine X-
ray was reported to be normal.  The final impression was 
probable borderline personality with borderline intellectual 
endowment and convulsive disorder.  Another identified 
medical center reported in February 1998 that its records 
dated prior to July 1993 were currently unavailable as they 
were being microfilmed.  However, copies of medical records 
from this facility had previously been received by the RO and 
were also contained in the following SSA records.

In May 1998, the RO received the appellant's SSA records, 
which include records of treatment by many of the healthcare 
providers identified by the appellant during his hearing on 
appeal.  The medical information received is described below.  

The appellant's medical chart dated from October 1983 to May 
1986 reflects diagnoses of questionable seizure disorder, 
anxiety, depression, low back pain of questionable etiology, 
epididymitis of questionable etiology, and inguinal 
lymphadenopathy.  A letter from a private physician dated in 
April 1984 reported that he could not find any sign that the 
appellant had a recurrent inguinal hernia.  

Radiological studies of the cervical and lumbar spine taken 
in March and May 1981 noted evidence of muscle spasm.  Lumbar 
spine X-rays of April 1983 and January 1986 noted minimal 
disc space narrowing, but no other abnormality.  It was 
reported in September 1985 that the appellant had recently 
injured his low back and the diagnosis was post-traumatic 
back pain.  A diagnosis for questionable degenerative joint 
disease of spine was given in February 1986.  An outpatient 
record from a different healthcare provider noted impressions 
of chronic low back strain with acute exacerbation and a 
history of epilepsy.  A letter from the appellant's 
chiropractor dated in June 1986 reported that the appellant's 
complaints were never consistent with the neurological or 
orthopedic findings and that his complaints varied from visit 
to visit.  While the chiropractor provided a diagnosis of 
severe lumbo-sacral strain/sprain, he further noted that 
there were either no pathological findings to indicate the 
severity of the apparent pain or that could he not document 
any findings to substantiate a permanent disability.  

EEGs in April and November 1983 revealed abnormal findings.  
In a February 1984 letter, a private physician noted that the 
appellant's objective neurological examination was normal.  
This same physician prepared a letter in April 1984 that 
noted the appellant's description of his seizure and then 
opined that he doubted that the appellant actually had a 
seizure disorder, but instead had anxiety-hyperventilation 
episodes.  A different physician prepared a letter in May 
1984 that noted the appellant had given a vague history 
regarding his seizure disorder, but did claim that it was the 
result of a work-related injury and did not exist prior to 
this injury.  An outpatient record of July 1984 reported that 
the appellant had recently been involved in an automobile 
accident and complained of pain in the right side of his 
head.  A radiological study of the head reported no 
abnormalities.  The diagnosis was closed head injury.  
However, a computerized tomography (CT) scan of March 1984 
and an EEG of June 1985 reported normal findings.  A private 
discharge summary of June 1985 noted diagnoses of seizure 
disorder and syncopal episode.  

The appellant underwent private psychological evaluation in 
February 1986.  The report of that evaluation reflects, among 
other things, a detailed social and medical history.  He 
asserted that his current physical and seizure disabilities 
were the result of a work-related injury in 1972.  The 
examiner noted that the appellant's supplied history 
contradicted data from the healthcare provider's records of 
his treatment in 1976.  It was also noted that the appellant 
described a pattern of paranoid ideation.  The only reference 
to the appellant's military service was the claim that "in 
1977 [a private physician] referred him to the army where he 
remained for 3 days, had a seizure, and claims to have 
received an honorable discharge."  The impressions included 
organic delusional syndrome, histrionic and anti-social 
personality disorder, and to rule out malingering.  It was 
opined by the examiner that it was difficult to sort out the 
information gathered from the appellant to determine if 
malingering played a role in the supplied information and, if 
so, to what degree.  

In a written statement of May 1986, the appellant's sister 
confirmed that he currently suffered with multiple physical 
and mental disorders.  She attributed these problems to his 
work-related accident in 1972.

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service, to include active duty for training.  38 
U.S.C.A. §§ 101(22)-(24), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2001).

VA has previously considered and denied claims for service 
connection for each of the claimed conditions on appeal, most 
recently via a September 1992 decision of the Board.  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims are pertinent in 
the consideration of the issues on appeal.

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the appellant did request reconsideration of the 
Board's September 1992 decision, but that request was denied 
in August 2000.  Furthermore, although the appellant appealed 
the Board's denial to the Court, the Court affirmed the 
denial in an April 1993 Memorandum decision.  No other 
exception to finality applies.  Hence, that decision is final 
as to the evidence then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1997 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the Board's September 
1992 decision included the appellant's statement that his 
claimed disabilities had pre-existed his military service, 
but had been permanently aggravated by this service; the 
report of a service entrance examination of February 1977 
that noted no current back, inguinal hernia, psychiatric, or 
seizure disabilities present; medical opinions from the 
summer of 1977 that indicated the appellant was incapable of 
military service due to a psychiatric disability that had 
pre-existed his entrance into service; private medical 
evidence that ruled out the presence of inguinal hernias in 
November 1977; medical evidence reflecting first diagnosis of 
a psychiatric disability in 1976, a back strain in 1989, a 
left inguinal hernia in 1972, a right inguinal hernia in 
1975, and seizures in 1983; and medical evidence reflecting 
post-service back injury in 1989 and head injuries in August 
1980 and March 1986.  As noted in both the Board's and the 
Court's decision, none of the evidence then established a 
medical relationship between any of the claimed conditions 
and the appellant's short period of National Guard service.  

The medical evidence associated with the claims file since 
the Board's September 1992 decision denial, to include 
records received from SSA,  includes evidence reflecting a 
medical history that the appellant was taking prescription 
medication to control his seizures prior to his acceptance 
into the NG; and medical records showing treatment of the 
appellant's claimed disabilities during the 1980's and 
1990's; these records also reflect a diagnosis for a back 
disability in 1981, an automobile accident in July 1984, and 
back injury in September 1985.  While this evidence is new, 
clearly none of it is relevant to the question of whether 
there exists a medical relationship between any of the 
claimed conditions and the appellant's brief National Guard 
service.  In other words, there is still no medical evidence 
of record establishing that any of the claimed conditions 
were either incurred in or aggravated by military service.  
Hence, the newly submitted medical evidence is not material 
for purposes of reopening the claim.

The remainder of the evidence submitted since September 1992 
reflects the lay assertions of the appellant, his friend, his 
sister, and his attorney.  To the extent that this evidence 
is offered in an attempt to establish a nexus between the 
appellant's National Guard Service and his currently claimed 
disabilities (to include, as asserted by the appellant and 
his friend, on the basis of aggravation), the Board finds 
that such evidence is not probative-and hence, not 
material-of any of the questions under consideration.  
Without the appropriate medical training and expertise, 
neither the appellant, his sister, his friend, nor his 
attorney is competent to offer a probative opinion on a 
medical matter, such as whether a disability was caused or 
worsened by military service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Likewise, the appellant's assertions that his 
treating physicians told him that his military service made 
his back disabilities worse do not, in and of themselves, 
constitute medical evidence (see Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995)); the Board also points out that none of 
the medical evidence received reflects any such medical 
opinion, and that the appellant has not alluded to the 
existence of such any such written opinion.  Where, as here, 
resolution of an issue under consideration turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Consequently, while the appellant has submitted some new 
evidence since the Board's September 1992 denial, he has not 
submitted, and there has not otherwise been associated with 
the claims file, objective evidence that he has each of the 
claimed disabilities, and that there is a medical nexus 
between each such disability and his brief military service, 
both essential prerequisites for a grant of service 
connection for each of the claimed conditions.  Hence, there 
is no new evidence that is both relevant and probative of any 
claim under consideration, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the criteria for 
reopening his claims for service connection for back, 
inguinal hernia, psychiatric, and seizure disabilities are 
not met, and each of the petitions to reopen must be denied.

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
enacted during the pendency of the appeal.  The Board points 
out, however, that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the appellant has not presented new and material 
evidence to reopen any of his claims, it does not appear that 
the duty to assist provisions of the Act are applicable to 
these issues.  Moreover, as indicated above, because the 
petitions to reopen were filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, are not 
applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
appellant and his attorney representative have been put on 
notice as to the bases for the denial of the claims, and, 
hence, what is needed to support the application to reopen 
each of the claims on appeal.  They also have been afforded 
various opportunities to present evidence and argument in 
support of the petition to reopen.  The Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen any of these 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette, 8 Vet. App. at 77-78.  



ORDER

As new and material evidence with respect to the claim for 
service connection for a back disability has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence with respect to the claim for 
service connection for an inguinal hernia has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence with respect to the claim for 
service connection for a psychiatric disability has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence with respect to the claim for 
service connection for a seizure disorder has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

